—Appeal from a judgment of the Supreme *828Court (Feldstein, J.), entered April 21, 1999 in Clinton County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner, having been found guilty of two counts of robbery, attempted possession of a weapon and attempted burglary, commenced this proceeding for a writ of habeas corpus with respect to the two robbery convictions contending that his procedural and constitutional rights were violated. Given that the issues could have been and were raised on a direct appeal or in a motion pursuant to CPL 440.10, we find that habeas corpus relief is unavailable (see, People ex rel. Charles v De Angelo, 263 AD2d 796). Furthermore, even if the issues raised by petitioner were meritorious, habeas corpus relief would be inappropriate inasmuch as he would not be entitled to immediate release (see, People ex rel. Carter v Miller, 261 AD2d 674; People ex rel. Merriweather v Miller, 243 AD2d 872, 873, lv denied 91 NY2d 804).
Cardona, P. J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.